Arthur, J.
(dissenting.) I agree with the majority opinion that the testimony of what took place out in the woods in the way of administering the “third-degree” treatment should not have been received in evidence, but I think that such testimony was not prejudicial to defendant. I have examined the record carefully, and have come to the conclusion that the evidence produced by the State established the guilt of defendant beyond a reasonable doubt. From the record I am abidingly convinced of the guilt of defendant.
I would affirm the judgment of the trial court.